Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 1 of 13 PageID 805




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

THE BREAKWATER COMMONS
ASSOCIATION, INC.,

                 Plaintiff,

v.                                                             Case No. 2:20-cv-31-JLB-NPM

EMPIRE INDEMNITY INSURANCE
COMPANY

                 Defendant.


                                              ORDER

         Before the Court are Plaintiff’s Motion to Compel Appraisal and Stay

Proceedings (Doc. 22); Plaintiff’s Request for Oral Argument (Doc. 23); and

Defendant’s Response (Doc. 26);1 as well as Plaintiff’s Motion to Stay Deposition

Discovery pending a ruling on the motion to compel appraisal (Doc. 52) and

Defendant’s response (Doc. 53). As discussed below, the Court grants in part the

motion to compel appraisal and stay proceedings and denies the motion to stay

deposition discovery.

I.       Background

         On September 10, 2017, the eye of Hurricane Irma passed over Naples,

Florida. This significant windstorm event gave rise to a substantial number of

1
    The parties also filed notices of supplemental authority. (Docs. 45, 47).
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 2 of 13 PageID 806




insurance claims and a wave of insurance-coverage suits before the Fort Myers

division of this Court. This is one of them.

      Plaintiff The Breakwater Commons Association, Inc. is one of many Naples-

area condominium complexes struck by the storm. At the time of the event, its

twenty-eight buildings were insured by Defendant Empire Indemnity Insurance

Company. Under the policy, each of Breakwater’s 27 residential buildings had

$2,604,355 in property-damage coverage, and the clubhouse had $630,979 in

property-damage coverage and $100,000 in personal-property coverage. (Doc. 3-1,

pp. 11-13). This amounted to an initial coverage amount of $71,048,564. In addition,

the policy provided for $5,000,000 in ordinance or law coverage combined for all

structures (with a $25,000 limit per building), as well as coverage for other items

like debris removal. (Doc. 3-1, pp. 59-62, 73). Losses may be determined by

replacement cost value (RCV) or actual cost value (RCV-depreciation), but RCV

benefits are limited to the lesser of RCV, policy limits, or the amount of money

actually spent to make repairs. (Doc. 3-1, p. 42). Each building had a hurricane

deductible equal to 3% of the coverage limit. (Doc. 3-1, pp. 14-15).

      There is no dispute that Hurricane Irma was a covered peril and that

Breakwater sustained significant windstorm damage as a result of the storm. Nor is

there any dispute that Breakwater reasonably complied with what are commonly

referred to as the post-loss conditions of the policy, such as making a timely claim,


                                          2
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 3 of 13 PageID 807




submitting a sworn proof of loss, supplying information about the loss, and making

the property available for inspection. But like so many other cases, the parties

disagree about the scope and dollar value of the loss.

      Pursuant to its assessment of the loss, Empire paid Breakwater a total of

$1,792,548.00 by multiple instalments through October 2018. (Doc. 21, ¶ 14; Doc.

22-2; Doc. 22-3). Disagreeing with this assessment, Breakwater submitted sworn

statements of loss for $21,290,736.10 (after deductibles) (Doc. 37-1) and for

additional ordinance or law coverage (Doc. 32-3, p. 5) for subsequent determination.

By Breakwater’s calculation, the RCV for the loss is $27,417,966 and the ACV is

$23,419,193.02. (Doc. 37-1).

      The policy contains a unilateral appraisal provision whereby either party may

insist that the amount of loss be determined by an appraisal panel. (Doc. 3-1, p. 44).

In relevant part, the Policy states:

      If we and you:

             Disagree on the value of the property or the amount of loss,
             either may request an appraisal of the loss, in writing. In this
             event, each party will select a competent and impartial
             appraiser. The two appraisers will select an umpire. If they
             cannot agree, either may request that selection be made by a
             judge of a court having jurisdiction. The appraisers will state
             separately the value of the property and amount of loss. If they
             fail to agree, they will submit their differences to the umpire.
             A decision agreed to by any two will be binding. Each party
             will:

             1. Pay its chosen appraiser; and


                                            3
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 4 of 13 PageID 808




              2. Bear the other expenses of the appraisal and umpire
                 equally.

              If there is an appraisal, we will still retain our right to deny the
              claim.

(Id.).

         Amid receiving benefit payments from Empire, Breakwater invoked the

appraisal provision in August 2018. (Doc. 22-4). And while supplying additional

claim-related information to Empire, Breakwater invoked the appraisal provision

again in March 2019. (Doc. 22-1). Empire did not agree to pay anything more, and

it refused to submit the amount-of-loss question to an appraisal panel. Hence,

Breakwater initiated this breach-of-contract suit and then moved to refer resolution

of the amount-of-loss issue to an appraisal panel.

II.      Discussion

         When an insurance policy contains an appraisal provision, “the right to

appraisal is not permissive but is instead mandatory, so once a demand for appraisal

is made, ‘neither party has the right to deny that demand.’” McGowan v. First

Acceptance Ins. Co., Inc., 411 F. Supp. 3d 1293, 1296 (M.D. Fla. 2019) (quoting

United Cmty. Ins. Co. v. Lewis, 642 So. 2d 59, 60 (Fla. 3d DCA 1994)). Furthermore,

“when [an] insurer admits that there is a covered loss, any dispute on the amount of

loss suffered is appropriate for appraisal.” Id. at 1297 (quoting Cincinnati Ins. Co.

v. Cannon Ranch Partners, Inc., 162 So. 3d 140, 143 (Fla. 2d DCA 2014)). “Thus,

where, as here, ‘coverage [is] admitted and the only remaining dispute is the amount
                                               4
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 5 of 13 PageID 809




of the loss . . . appraisal is appropriate.’” Id. (quoting Gonzalez v. Am. Sec. Ins. Co.,

2015 WL 12852303, *3-4 (M.D. Fla. Nov. 10, 2015)). Indeed, given the

“overwhelming preference in Florida for the resolution of conflicts through any

extra-judicial means ... for which the parties have themselves contracted,” resort to

the appraisal process is strongly preferred. Id. at 1296 (quoting State Farm Fire &

Cas. Co. v. Middleton, 648 So. 2d 1200, 1201-02 (Fla. 3d DCA 1995)).

      With both the text of the appraisal provision and these standards favoring its

enforcement firmly in mind, the Court addresses Empire’s continued attempt to

avoid the appraisal process set forth in its policy. Empire argues that Breakwater has

waived its right to appraisal by bringing this suit; that short of entering a judgment

or injunction, the Court is powerless to refer a fact question—such as the amount of

loss—to a private dispute-resolution process set forth in an agreement between the

parties; and, that no reference to an appraisal should be made because—based on its

belief that no repairs have been completed—this entire controversy is premature.

Empire further argues that if the loss question is referred to an appraisal panel, then

the panel should be ordered to provide a “line item” award, and the parties should

still be able to proceed with discovery in this matter (Doc. 26).

      A.     Waiver

      Without citation to any authority, Empire argues that Breakwater waived its

right to appraisal by including a jury demand in its complaint and by only suing


                                           5
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 6 of 13 PageID 810




Empire under a breach-of-contract theory. But “the policy does not say that filing a

complaint cuts off appraisal rights, and the Court has consistently allowed insured

parties to seek appraisal after demanding a jury trial.” Waterford Condo. Ass’n of

Collier Cty., Inc., 2019 WL 3852731, at *3 (citing Coral Reef Metro, LLC v.

Scottsdale Ins. Co., No. 2:18-cv-460-FtM-38CM, 2019 WL 721286, *2 (M.D. Fla.

Jan. 30, 2019), report and recommendation adopted, 2019 WL 700114 (M.D. Fla.

Feb. 20, 2019)). In fact, in another breach-of-contract case against Empire for policy

benefits related to Hurricane Irma, Empire moved for and obtained an appraisal

notwithstanding its demand for a jury and the complete absence of any mention of

the appraisal provision in its pleading. See SFR Servs., LLC v. Empire Indem. Ins.

Co., No. 2:19-cv-369-FtM-99NPM, 2019 WL 5103332 (M.D. Fla. Sept. 5, 2019).

      “[T]he question of waiver of appraisal is not solely about the length of time

the case is pending or the number of filings the appraisal-seeking party made.

Instead, the primary focus is whether the [movant] acted inconsistently with their

appraisal rights.” Fla. Ins. Guar. Ass’n v. Branco, 148 So. 3d 488, 493 (Fla. 5th DCA

2014). When the parties entered their insurance contract, they agreed that either side

would have the unilateral right to refer any amount-of-loss dispute for private

resolution by an appraisal panel. Breakwater timely invoked the appraisal provision

and never did anything inconsistent with this right. There was no waiver.




                                          6
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 7 of 13 PageID 811




      B.     Referring the amount-of-loss question to an appraisal panel

      Empire argues that a reference to appraisal is a substantive remedy that Courts

are powerless to utilize short of entering an injunction or judgment. But not only is

this inconsistent with Empire having obtained an order referring the amount-of-loss

question to an appraisal panel without requesting or obtaining any injunctive relief

or judgment in its favor in SFR Servs., LLC v. Empire Indem. Ins. Co., M.D. Fla.

Case No. 2:19-cv-369-FtM-99NPM, Empire has advanced this argument before and

failed. See Waterford Condo. Ass’n of Collier Cty., Inc. v. Empire Indem. Ins. Co.,

No. 2:19-CV-81-FTM-38NPM, 2019 WL 3852731, *2 (M.D. Fla. Aug. 16, 2019),

reconsideration denied, No. 2:19-CV-81-FTM-38NPM, 2019 WL 4861196 (M.D.

Fla. Oct. 2, 2019) (citing CMR Constr. & Roofing, LLC v. Empire Indem. Ins. Co.,

No. 2:18-CV-779-FTM, 2019 WL 2281678, *3 (M.D. Fla. May 29, 2019)). As the

Court previously explained: “[T]he difference between summary judgment and

appraisal [is]: an ‘appraiser determine[s] the amount of loss[,]’ while ‘the purpose

of summary judgment is to dispose of the merits of claims and defenses that are

factually unsupported.’” Id. (quoting CMR Constr. & Roofing, LLC, 2019 WL

2281678, at *3).

      While Empire correctly notes that there is no cause of action in Florida law

that travels under the name “Petition to Compel Appraisal,” this merely underscores

the point that referring issues to a private dispute-resolution mechanism is neither a


                                          7
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 8 of 13 PageID 812




remedy nor a theory of recovery.2 For instance, courts routinely refer to binding

arbitration disputes that fall within the scope of a contractual arbitration provision

while the parties continue to litigate matters that fall outside the scope of the

provision. See, e.g., Nuvasive, Inc., v. LeDuff, No. 2:19-cv-698-FtM-38NPM, 2020

WL 8838030, *4 (M.D. Fla. June 30, 2020) (referring to arbitration all but the claims

for temporary injunctive relief because they fell outside the scope of the arbitration

provision). As Breakwater ably points out here (Doc. 22, pp. 7-11), and as Empire

just as ably pointed out in SFR Servs., LLC v. Empire Indem. Ins. Co., 3 Florida’s

state and federal courts historically and routinely refer amount-of-loss questions to

appraisal by interlocutory order and without entering a judgment or injunction; and

appellate courts routinely affirm this practice. Moreover, to treat references to

private dispute-resolution mechanisms as summary-judgment or injunctive-relief

motions would undermine the very reason parties agree to such mechanisms: to

reduce or avoid litigation. Neither the parties nor the Court need to be burdened with

such an approach here, and Breakwater’s motion is procedurally proper.



2
  Nor does styling an issue as a count or claim in a pleading somehow convert it into a theory of
recovery that may only be disposed of by judgment. For instance, parties sometimes couch requests
for punitive damages or for attorney’s fees as separate counts in a pleading but labeling something
as a stand-alone theory of recovery does not make it so. And courts are not confined to analyzing
the issues presented by how they are styled in a pleading. See Fed. R. Civ. P. 1, 8(c)(2), 8(d)(1),
8(e).
3
    M.D. Fla. Case No. 2:19-cv-369-FtM-99NPM (Doc. 18, pp. 4-7).


                                                8
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 9 of 13 PageID 813




       C.     Whether this lawsuit is premature

       Empire ignores its own adjudication of Breakwater’s claim and the final proof

of loss submitted by Breakwater to argue that this lawsuit and the attending motion

to compel appraisal are premature. The thrust of the argument is that Breakwater

only seeks RCV and not ACV benefits, that RCV benefits are only available to the

extent repairs have been completed, and that since no repairs have apparently been

completed this entire controversary is premature.4 But by its own conduct, Empire

is estopped from arguing that Breakwater never made a claim for ACV benefits. If

that were true, Empire would not have already paid nearly $2 million in ACV

benefits to Breakwater. 5 Furthermore, this argument ignores the May 9, 2019 Sworn

Statement in Proof of Loss, in which Breakwater provided an underlying calculation

in support of its claim for $23,419,193.02 in ACV benefits. (Doc. 37-1).

       While Empire’s “prematurity” argument must be rejected because the

suggestion that Breakwater has never made a claim for ACV benefits is not true, the

Court notes that other notions advanced in Empire’s argument must also be rejected.

For instance, Empire suggests that an appraisal is never appropriate when RCV



4
  RCV benefits are limited to the lesser of the RCV calculation, the policy limits, or the amount
of money the insured actually spends to complete the repairs. But ACV equals RCV minus
depreciation, so an RCV calculation needs to be made to arrive at ACV.
5
  Insureds are generally entitled to ACV benefits before they repair the property, and to RCV
benefits after they repair the property.


                                               9
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 10 of 13 PageID 814




 benefits are neither claimed nor available. But this ignores the fact that ACV equals

 RCV minus depreciation, and so an RCV calculation must be made to arrive at ACV.

 Empire also seems to suggest that an appraisal to calculate an RCV award serves

 little purpose since a judgment for RCV benefits is capped by the amount of money

 actually spent to complete the repairs. But this ignores the fact that the appraisal

 panel’s RCV award would serve as a cap if the insured ends up spending more (by

 utilizing more expensive contractors or more expensive materials than the panel

 found appropriate). And to the extent that Empire suggests than an insured cannot

 initiate an action to recover both ACV and RCV benefits until it completes the

 repairs, this must be rejected as well. An ACV award does not hinge on how much

 is actually spent to complete the repairs, and an array of case-management tools are

 available to ensure that an RCV judgment is not entered until the repairs are

 complete.

       D.     The form of the appraisal award

       Without adequately defining the term “line-item,” Empire argues that if the

 amount-of-loss question is referred to an appraisal panel, the Court should require

 the panel to furnish a line-item appraisal award. (Doc. 26, p. 18). “While a line-item

 approach may well be of great assistance to the Court and the parties, the issue is not

 whether the approach is ‘preferred,’ but whether it can be compelled over the

 objection of one of the contracting parties.” White Surf Condo. Mgmt. Ass’n, Inc. v.


                                           10
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 11 of 13 PageID 815




 Lexington Ins. Co., No. 6:17-CV-1203-ORL-40TBS, 2017 WL 10084143, *1 (M.D.

 Fla. Aug. 10, 2017). In interpreting an insurance policy, the language of the policy

 is the most important factor. Id. (citing James River Ins. Co. v. Ground Down Eng’g,

 Inc., 540 F.3d 1270, 1274 (11th Cir. 2008) (quoting Taurus Holdings, Inc. v. United

 States Fid. and Guar. Co., 913 So. 2d 528, 537 (Fla. 2005)). And there is no language

 in the Policy requiring (or defining) a line-item appraisal.

       But a lump-sum appraisal award presenting nothing more than a single RCV

 figure for the entire 28 building condominium complex would not be appropriate

 either. “Every insurance contract shall be construed according to the entirety of its

 terms and conditions as set forth in the policy and as amplified, extended, or

 modified by any application therefor or any rider or endorsement thereto.” Fla. Stat.

 § 627.419(1). See also Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla.

 2000) (reasoning that each clause in an insurance policy must be read in conjunction

 with the entire policy); Shaw v. National Union Fire Ins. Co. of Pittsburgh, Pa., 605

 F.3d 1250, (11th Cir. 2010) (“in construing insurance policies, courts should read

 each policy as a whole, endeavoring to give every provision its full meaning and

 operative effect”) (quoting Anderson, 756 So. 2d at 34). Thus, the appraisal award

 must be stated in terms that coincide with the contours of the policy. Here, that means




                                           11
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 12 of 13 PageID 816




 it must present the RCV, ACV, ordinance or law, debris removal, and other benefit

 figures for each building, and account for the per-building deductibles.

       E.     Utilizing the tools of formal discovery

       In the title of the motion, Breakwater requests a stay of proceedings. (Doc. 11,

 p. 1). Beyond that, Breakwater presents no argument in support of a stay. Empire

 argues discovery should not be stayed while appraisal is proceeding. (Doc. 26, p.

 19). Given the complexity of the property at issue, it appears that appropriate use of

 formal discovery tools may inform and help streamline the appraisal process. And

 to the extent that the speed with which any repairs are or have been completed may

 present coverage issues for judicial determination, discovery may inform those

 determinations as well. Accordingly, and with the expectation that the parties will

 not duplicate any information-gathering efforts employed to date, the Court will not

 exercise its discretion to stay all discovery at this time.

       Accordingly, it is ORDERED:

       (1)    The Motion to Compel Appraisal and Stay Proceedings (Doc. 22) is

              GRANTED in part and DENIED in part. The amount-of-loss

              question is referred to the appraisal panel, but this matter is not stayed.

       (2)    By April 14, 2021, the parties will file either a joint notice of agreed

              umpire or a joint motion for the Court to appoint an umpire. If the

              parties move the Court to appoint an umpire, the motion will be set for


                                            12
Case 2:20-cv-00031-JLB-NPM Document 54 Filed 03/31/21 Page 13 of 13 PageID 817




            an in-person hearing during which the parties’ respective appraisers

            will explain their objections to their counterparts’ proposed umpires.

      (3)   On July 1, 2021, and on the first business day of every other month

            thereafter, the parties will file a status report concerning the appraisal.

      (4)   The Motion to Stay Deposition Discovery Pending Ruling on the

            Motion to Compel Appraisal (Doc. 52) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on March 31, 2021.




                                         13
